DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
Claims 2, 6-7, 9-13, 16-17, and 21-22 are pending in the application and have been examined.

Response to Arguments
Applicant’s arguments, see pages 7-15, filed 6/8/2020, with respect to claims 2, 6-7, 9-13, 16-17, and 21-22  have been fully considered and are persuasive.  The rejection of 2/12/200 has been withdrawn. 

Allowable Subject Matter
Claims 2, 6-7, 9-13, 16-17, and 21-22 are allowed.
The following is an examiner’s statement of reasons for allowance: Sugiura et al. (US 9,032,914 B2) hereinafter Sugiura discloses a cooler having an inlet and an outlet for an engine. Endo (JP200738904 A) discloses a cooler with guiding walls within an interior extending between an inlet and outlet dividing the path in to a plurality of parallel flow air paths. Sugiura and Endo are the closest prior art of record, however, they don’t anticipate or render obvious, “wherein each of the plurality of parallel air flow paths of the air cooler each have an outlet aperture, each having a separate connection interface .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KURT P LIETHEN whose telephone number is (313)446-6596. The examiner can normally be reached Mon - Fri, 8 AM - 4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lindsay Low can be reached on (571)272-1196. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



 


/JOSEPH J DALLO/Primary Examiner, Art Unit 3747